USDC IN/ND case 1:20-cv-00199-HAB-SLC document 14 filed 10/08/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION


INEZ KAY WALTERS,                            )
                                             )
         Plaintiff,                          )
                                             )
         v.                                  ) Cause No.: 1:20-CV-00199-HAB-SLC
                                             )
PILOT TRAVEL CENTERS, LLC.,                  )
                                             )
         Defendant.                          )

                      OPINION AND ORDER ADOPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

         This matter is before the Court for an Order on the Magistrate Judge’s Report and

Recommendation (“R & R”) wherein the Magistrate Judge sua sponte recommended this case be

remanded to the Allen Superior Court due to the absence of subject matter jurisdiction. (ECF No.

13). The parties had fourteen days after being served with a copy of the R & R to file written

objections thereto with the Clerk of Court. No objections to the R & R have been filed.

         The undersigned has reviewed the Magistrate Judge’s R & R and the conclusion therein

that the Defendant has not established with a reasonable probability that the amount in controversy

requirement for diversity jurisdiction is met in this case. Accordingly, the determination by the

Magistrate Judge that this court lacks subject matter jurisdiction is well-taken. The R & R is

APPROVED AND ADOPTED. (ECF No. 13). This case is REMANDED to the Allen Superior

Court.

         SO ORDERED on October 8, 2020.

                                              s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT
